Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 recites the limitation "the organic layer" in 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected in view of the following:
In line 4 of claims 1 and 2, the limitation “the organic layer” is claimed. However, the limitation lacks antecedent basis.
In line 5, the limitation “an organic layer” is claimed. A person having ordinary skills might assume that these are the same material and addressing antecedent issue would address the claimed limitation. However, referring to the limitations of line 4 and 5, it is unclear as to the position of the “organic layer”. It is unclear as to how the second electrode is over the organic layer and the organic layer is over the second electrode.
A reference to Figures of the present application does not seems to support the claimed limitation, thus a person having ordinary skills in the art would fined it difficult to determine the scope of the claim.
It is uncertain if there are 2 organic layers being claimed or there is only one organic layer which is not appropriately claimed/defined.
Furthermore, claim 1 and 2 recite “the first light emitting layer”. This limitation also lacks antecedent basis. It is noted that a light emitting layer was claim in line 3 of claims 1 and 2, however a person having ordinary skills in the art would find the claim indefinite because it is uncertain if “a light emitting layer” is the same as “the first light emitting layer”.
In view of the aforementioned issues, claims 1-3 and 5-8 can not be effectively rejected because the scope of the claims cannot be determined.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 44 and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. [US PGPUB 20150194621] (hereinafter Nishimura).

Regarding claim 11, Nishimura teaches a light-emitting device comprising: 
an anode (3, Fig. 1); 
an EL layer (10, Para 102, Fig. 1) comprising an organic compound (Para 102/110) and an inorganic compound (wherein the electron injecting layer comprises inorganic compound, Para 145), the EL layer over the anode (Fig. 1); and 
a cathode (4, Fig. 1) over the EL layer (Fig. 1); 
wherein at least part of the inorganic compound is in a microcrystalline state (Para 147).
Regarding claim 13, Nishimura teaches a light-emitting device wherein the EL layer comprises: 
a light-emitting layer (5, Para 82); and 
an electron-transport layer (7, Fig. 1) between the light-emitting layer and the cathode (Fig. 1),
wherein the electron-transport layer comprises said at least part of the inorganic compound in a microcrystalline state (Para 147/Fig. 1).

Regarding claim 44, Nishimura teaches a light-emitting device wherein the organic compound has a phenanthroline skeleton (Para 219).

Regarding claim 47, Nishimura teaches an electronic device comprising: the light-emitting device according to claim 11; and one of a sensor, an operation button, a speaker and a microphone (Para 204; in view of at least one of the devices taught).

Regarding claim 48, Nishimura teaches a light-emitting apparatus comprising: the light-emitting device according to claim 11; and one of a transistor and a substrate (Para 204; in view of at least one of the devices taught).

Regarding claim 49, Nishimura teaches a lighting device comprising: the light-emitting apparatus according to claim 48; and a housing (Para 204; in view of at least one of the devices taught).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kim et al. [US PGPUB 20180240982] (hereinafter Kim).

Regarding 43, Nishimura teaches the limitations of claims upon which it depends.
Nishimura does not specifically disclose wherein the organic compound has a bipyridine skeleton 
However, referring to Para 112 of Nishimura, Nishimura teaches an organic compound has a pyridine skeleton (phenylpyridine).
Referring to the invention of Kim, Kim teaches suitable alternate compounds used in a light emitting device, wherein a bipyridine skeleton is a suitable alternative to a phenylpyridine skeleton.
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the compound of Nishimura be of the material taught by Kim based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).



Claims 16, 51 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura in view of Nishimura et al. [US PGPUB 20140131680] (hereinafter Nishimura-680).

Regarding 16, Nishimura teaches the limitations of claims upon which it depends.
Nishimura does not specifically disclose wherein the inorganic compound is one of a fluoride of an alkali metal and a fluoride of an alkaline earth metal.
However Nishimura teaches the inorganic compound is one of halogenide of an alkali metal and a crystallized halogenide of an alkaline earth metal (Para 147).
In view of such teaching, a person having ordinary skills in the art would understand that at least one of the known 6 halogen would be used in the invention of Nishimura, and more specifically one of the common 4 in the art (fluorine, chlorine, iodine, and bromine) would be used.
This is based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143).
Referring to the invention of Nishimura-680, Nishimura-680 teaches common akali halogen compound which are fluoride akali metal compound (Para 297/299).
In view of such teaching by Nishimura-680, it would have been obvious to a person having ordinary skills in the art to have the halogenide akali compound taught by Nishimura to be a fluoride akali compound based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143).

Regarding claim 51, Nishimura teaches a material (layer 10, Fig. 1) comprising: 
an organic compound (material of layer 5, Para 110); and 
one of a crystallized halogenide of an alkali metal and a crystallized halogenide of an alkaline earth metal (Para 147; i.e. material of layer 7).
Nishimura does not specifically disclose that the halogen is fluorine.
However, a person having ordinary skills in the art would understand that at least one of the known 6 halogen would be used in the invention of Nishimura, and more specifically one of the common 4 in the art (fluorine, chlorine, iodine, and bromine) would be used.
This is based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143).
Referring to the invention of Nishimura-680, Nishimura-680 teaches common akali halogen compound which are fluoride akali metal compound (Para 297/299).
In view of such teaching by Nishimura-680, it would have been obvious to a person having ordinary skills in the art to have the halogenide akali compound taught by Nishimura to be a fluoride akali compound based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143).

Regarding claim 57, Nishimura teaches a film comprising the material according to claim 51 (Fig. 1).


Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view Nishimura-680 and further in view of Kim.

Regarding 52, the combined invention of Nishimura teaches the limitations of claims upon which it depends.
The combined invention Nishimura does not specifically disclose wherein the organic compound has a bipyridine skeleton 
However, referring to Para 112 of Nishimura, Nishimura teaches an organic compound has a pyridine skeleton (phenylpyridine).
Referring to the invention of Kim, Kim teaches suitable alternate compounds used in a light emitting device, wherein a bipyridine skeleton is a suitable alternative to a phenylpyridine skeleton.
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the compound of Nishimura be of the material taught by Kim based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).


Allowable Subject Matter
Claims 17, 21-22, 24-25, 29, 31-32, 35-36 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819